DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed on November 16, 2021 is acknowledged. Claims 7, 8, 10-12 and 16-27 are pending. Applicant amended claims 7 and 19, and added new claims 25-27.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2021 is being considered by the examiner.
Response to Arguments
The amendment and Applicant’s arguments have overcome all of the rejections set forth in the previous Office action. As for the new grounds of rejection set forth below, they are necessitated by the amendment made by Applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10 and 27 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or the inventors, at the time the application was filed, had possession of the claimed invention. 
Independent claim 7 has been amended to specify that the conduit is a capillary tube. The specification and applications 13/945,900, 13/854,718 and 61/618,195 fail to provide support for the subject matter of claim 8, 10 and 27. 
Specifically, the specification and the parent applications do not disclose:
1) a plunger disposed within a capillary tube, as recited in claims 8 and 27; or

 Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
As discussed above, the subject matter of claims 8, 10 and 27 constitute new matter. Consequently, claims 8, 10 and 27 of this application are not afforded priority to 13/945,900, 13/854,718 or 61/618,195. 
Moreover, Applicant did not traverse priority issues with respect to claim 19. Consequently, claim 19 is also not afforded priority to 13/945,900, 13/854,718 or 61/618,195. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter of claims 8, 10 and 27 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
As indicated above, claims 8, 10 and 27 recite new matter. Naturally, the original drawings fail to illustrate the subject matter of the claims. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim 7, 11, 16, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US 10,180,421 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Although claim 15 of US 10,180,421 B2 does not explicitly recite a sample storage chamber into which the biological sample is dispensed, given that the dispensed sample mixes with a liquid reagent inside the housing (see claim 15), it would have been obvious to one of ordinary skill in the art to provide the device recited in claim 15 of US 10,180,421 B2 with a sample storage chamber for conducting the mixing. Naturally, the sample storage chamber would comprise a reagent, as recited in claim 11 of the instant application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 10 is rejected under 35 U.S.C. 102(e) as being anticipated by Fujimoto (US 2018/0043358 A1). As indicated above, claim 10 is not afforded priority to applications 13/945,900, 13/854,718 or 61/618,195. Consequently, Fujimoto constitutes prior art.  
With respect to claim 10, Fujimoto discloses a device for collecting a biological sample (e.g. blood, see [0024]), the device comprising: 
a housing comprising a collection well 30 configured to receive the biological sample; 
multiple capillary conduits L4 and L1 (see [0027] and [0037] disclosing micro-flow channels that promote capillary flow), disposed within the housing, the conduits L4 and L1 each having openings at a 
a sample storage chamber S5, disposed within the housing, and configured to receive the biological sample from the conduits L4 and L1; and 
a mechanical actuator 2; 
wherein the housing is configurable in a first position (mechanical actuator 2 detached) and a second position (mechanical actuator 2 fully depressed), whereby the first position provides an opening to the collection well (via S3 and L3) and the second position restricts access to the collection well 30 (see Fig. 2); and
wherein the mechanical actuator 2 is configured to dispense a predetermined amount of the biological sample from the second ends of the conduits L4 and L1 into the sample storage chamber when the housing is moved from the first position to the second position (see Fig. 1).  
Allowable Subject Matter
Claims 12 and 17-24 are objected to as being dependent upon a rejected base claim, but they would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Tung et al. (US 2005/0119589 A1) disclose a device for collecting a biological sample, the device comprising (see Figs. 1-6): 
a housing having a collection well 130 formed therein to receive a biological sample (see Fig. 2 and [0029]); 
a conduit 350, disposed within the housing, the conduit 350 having openings at a first end (top) and a second end (bottom) (see Fig. 4), with the opening at the first end receiving the biological sample from the well 130 and thereby drawing the biological sample from the well 130 into the conduit 350; 
a sample storage chamber (portion of chamber 360 directly underneath conduit 350), disposed within the housing, and arranged to receive the biological sample from the conduit 350 (see Figs. 3 and 4); 

a mechanical actuator 144, configured to dispense a predetermined amount of the biological sample from the second end of the conduit 350 into the sample storage chamber when the housing is moved from the first position to the second position (see [0029] and Fig. 5).  
However, the conduit 350 disclosed by Tung et al. is not a capillary tube, as recited in claim 7. Moreover, there is no motivation to modify conduit 350 into a capillary tube to arrive at the claimed invention. 
Conclusion
The following prior art is made of record because it is considered pertinent to Applicant's disclosure: 
1) Cheng et al. (US 10,545,140 B2) disclose a test strip cartridge comprising a sliding cover 4 that can be actuated from a first position in which a sample port 2d is accessible (see Fig. 1) to a locked second position in which the sample port 2d is sealed (see Fig. 2).
2) Frey et al. (US 7,404,931 B2) disclose a device having a housing that can be actuated from a first position (see Fig. 3a) to a second position (see Fig. 3c), wherein the actuation actuates a plunger that conveys a biological fluid sample (i.e. plasma) from a sample interface 3 to a sample storage chamber 13.   
Applicant's amendment as well as Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 16, 2021 prompted the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796